DETAILED ACTION
This action is in response to Applicant’s response filed July 12, 2021 and telephonic authorization given on August 23, 2021 so as to allow the claimed subject matter. Accordingly, the previous claim rejections have been withdrawn.
Claims 1, 2, 4, 5, 7-12 and 14-19 are pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Ben-Simon (Reg. No. 69,610) on August 23, 2021.
The application has been amended as follows: 
1. 	(Currently Amended) A method for tagging database columns, comprising:
	receiving an input column name of at least one column in a database;
	performing signature matching of the input column name to contents of a seed table, wherein the seed table contains previously generated tags associated with their respective column names, and wherein the signature matching is based on a natural language processing; 
	determining a first confidence score for the signature matching; 
	tagging a matching value in the seed table as a tag for the input column name, when the first confidence score exceeds a first threshold value, wherein the first confidence score is determined as a probability of the column-pair matching computed based on similarity of the column names; and
performing graph signature matching of the input column name to discovery-assistance data (DAD); 
	determining a third confidence score for the graph signature matching; and
tagging a matching value in a DAD table as a tag for the input column name when the third confidence score exceeds a third threshold value.

2.	(Previously Presented) The method of claim 1, further comprising:
	performing probabilistic signature matching of the input column name to contents of a data corpus table; 
	determining a second confidence score for the probabilistic signature matching; and
	tagging a matching value in the seed table as a tag for the input column name when the second confidence score exceeds a second threshold value.

3.	(Canceled) 

4.	(Original) The method of claim 1, wherein performing signature matching of the input column name to contents of a seed table further comprising:
	performing a natural language process to match a key to a closest value, wherein the key is the input column name and the value is an entry in the seed table. 

5.	(Original) The method of claim 4, wherein further comprising:
	performing a dictionary search and phonetic n-gram search to identify a matching key in the seed table.


7.	(Original) The method of claim 1, wherein performing graph signature matching of the input column name to contents of the seed table further comprising:
	performing a natural language process to match a key to metadata representing relationship as maintained by the DAD table. 

8.	(Original) The method of claim 7, wherein the DAD table maintains data flows, wherein each data flow represents similarities of two columns based on their contents.

9.	(Original) The method of claim 8, wherein relationship metadata is based on a graph of the data flows. 

10.	(Currently Amended) A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising:
receiving an input column name of at least one column in a database;
	performing a signature matching of the input column name to contents of a seed table, wherein the seed table contains previously generated tags associated with their respective column names, and wherein the signature matching is based on a natural language processing; 
	determining a first confidence score for the signature matching; 
	tagging a matching value in the seed table as a tag for the input column name, when the first confidence score exceeds a first threshold value, wherein the first confidence score is determined as a probability of the column-pair matching computed based on similarity of the column names; and
performing graph signature matching of the input column name to discovery-assistance data (DAD); 
	determining a third confidence score for the graph signature matching; and
tagging a matching value in a DAD table as a tag for the input column name when the third confidence score exceeds a third threshold value.
 
11.	(Currently Amended) A system for tagging database columns, comprising:
a processing circuitry; and
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: 
	receive an input column name of at least one column in a database;
	perform a signature matching of the input column name to contents of a seed table, wherein the seed table contains previously generated tags associated with their respective column names, and wherein the signature matching is based on a natural language processing;
	determine a first confidence score for the signature matching; 
	tag a matching value in the seed table as a tag for the input column name, when the first confidence score exceeds a first threshold value, wherein the first confidence score is determined as a probability of the column-pair matching computed based on similarity of the column names; and
perform graph signature matching of the input column name to a DAD; 
	determine a third confidence score for the graph signature matching; and
	tag a matching value in a DAD table as a tag for the input column name when the third confidence score exceeds a third threshold value.

12.	(Previously Presented) The system of claim 11, wherein the system is further configured to:
	perform probabilistic signature matching of the input column name to contents of a data corpus table; 
	determine a second confidence score for the probabilistic signature matching; and
	tag a matching value in the seed table as a tag for the input column name when the second confidence score exceeds a second threshold value.

13.	(Canceled) 

14.	(Original) The system of claim 12, wherein the system is further configured to:
	perform a natural language process to match a key to a closest value, wherein the key is the input column name and the value is an entry in the seed table. 

15.	(Original) The system of claim 14, wherein the system is further configured to:
	perform a dictionary search and phonetic n-gram search to identify a matching key in the seed table.

16.	(Original) The system of claim 14, wherein the seed table includes previously discovered tags associated with their respective column names. 

17.	(Original) The system of claim 16, wherein the system is further configured to:
	perform a natural language process to match a key to metadata representing relationship as maintained by the DAD table. 

18.	(Original) The system of claim 17, wherein the DAD table maintains data flows, wherein each data flow represents similarities of two columns based on their contents.

19.	(Original) The system of claim 18, wherein relationship metadata is based on a graph of the data flows. 

Allowable Subject Matter
Claims 1, 2, 4, 5, 7-12 and 14-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record. The closest prior art of record Gorelik  et al. (US 2005/0055369 A1) teach identify relationship between data tables, tables are marked, value matching in two columns. Identify, converts source column values into the target column values, use foreign key and join key to identify relationship between tables. If table C has a foreign key (columns F1 . . . Fn) from P and any Fi is part of any key of C dicovered in the previous step, there is an inclusion dependency between C and P where P is the parent and C is the child (e.g. [0038], [0042], [0056-[0059], [0117]), ([0064]).
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “signature matching is based on a natural language processing. determining a first confidence score for the signature matching;  Tagging a matching value in the seed table as a tag for the input column name, when the first confidence score exceeds a first threshold value, wherein the first confidence score is determined as a probability of the column-pair matching computed based on similarity of the column names; and performing graph signature matching of the input column name to discovery-assistance data (DAD); determining a third confidence score for the graph signature matching; and tagging a matching value in a DAD table as a tag for the input column name when the third confidence score exceeds a third threshold value.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ellis et al. (US 2002/0087518 A1) describe matching such as employee and department tables and the names and data types of the column in those tables, a previously identified execution plan that corresponds to the SQL query, attempts to verify that the plan is still valid. Verifying that the definition of all tables, the table which have a "schema version" uniquely identifies a specific state which existed or currently exists for an object ([0067], [0068]).   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154     
9/8/21